Citation Nr: 0638790	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-35 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  During the appeal the claims file was transferred to 
the jurisdiction of the RO in Anchorage, Alaska.  In May 2006 
the veteran testified before the undersigned at a travel 
board hearing.  


FINDING OF FACT

The preponderance of the evidence on file does not show that 
the veteran has an acceptable diagnosis of PTSD related to a 
verified stressor during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9, 
4.125(a), 4.127 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter in July 2003.  
In that letter, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claim of 
entitlement to service connection.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required, 
and thereby meeting timing requirements of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as service connection is denied here for the claimed 
disability, the issue with respect to notice is moot.  
Nevertheless, the Board notes that in a letter dated in May 
2006, the RO notified the veteran regarding requirements for 
establishing a disability rating and effective date.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
personnel and medical records, private and VA medical 
records, the transcript of hearing testimony, and statements 
made in support of the veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim for service 
connection and what the evidence in the claims file shows, or 
fails to show, with respect to this claim. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A personality disorder is not a disability for VA 
compensation purposes, and provides no basis for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet. App. 439 (1992).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; (2) a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

With respect to the first element (a diagnosis of PTSD), 
under DSM-IV a sufficient stressor is one in which a person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that "a clear (that is, unequivocal) 
PTSD diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition." Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  A qualified stressor is not to be 
limited to just one single episode; a group of experiences 
also may affect an individual, leading to a diagnosis of 
PTSD.  Id; Manual M21-1, Part VI, para. 7.46(b)(2). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

In this case, as reflected in his testimony at the May 2006 
travel board hearing, the veteran testified that his claimed 
stressor involved being terrified that he would be sent to 
Iran on an airplane sitting near his barracks.  The veteran 
experienced this continuing stressor during a period of about 
six months in 1979 when he was stationed at Biggs Field at 
Fort Bliss in Texas.  

As an initial matter, the evidence includes a diagnosis of 
PTSD.  The evidence, however, does not show, and the veteran 
does not claim that his claimed stressor is related to 
combat.  His DD Form 214 shows that his military specialty 
was power generator and wheel vehicle mechanic, with no 
foreign service.  He is not shown to have received 
commendations or awards that warrant the conclusion that he 
participated in combat, see VAOPGCPREC 12-99 at para. 12, 65 
Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1, Part VI, para. 11.38(b)(1), and there is no 
other evidence sufficient to show participation in combat.  

As combat status is not shown, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence; rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

In the veteran's VA Form 9, he stated that he was assigned to 
Fort Bliss in Texas as a member of the 3rd Cavalry, which was 
on call as the Rapid Deployment Force for the Iranian hostage 
event.  He stated that every morning he could see the U.S. 
Air Force C-5A sitting on the runway waiting to take his unit 
to their deaths.  He stated that his command had briefed the 
unit that most would die before a relief force came to assist 
them.  He stated that after several weeks of intense 
training, viewing the "death plane' every morning on 
awakening, he found a source of alcohol and miscellaneous 
drugs off base.  The veteran noted that he had been diagnosed 
with ADHD as a child, and that this condition exacerbated his 
stress levels to the breaking point.

In the February 2006 VA Form 646, the veteran's 
representative stated that the veteran related that he had to 
look at the aircraft that was positioned for unit deployment 
everyday, and this exacerbated his stress levels. 

Service medical records do not include any treatment records 
showing complaints or treatment for anxiety or other 
psychiatric conditions.  At the time of his May 1980 
discharge examination, he did report that he had had 
depression or excessive worry, and he reported that he did 
not know if he had nervous trouble of any sort.  In 
elaboration, he indicated that he worried about staying out 
of trouble until E.T.S.  There is no indication in the report 
of medical history that he had any depression or worry 
associated with the claimed stressor discussed above.  On 
examination in May 1980, psychiatric evaluation was normal.

Private and VA medical records show treatment from 1997 
through April 2006 for various complaints and conditions.  

During the May 2006 Travel Board hearing, the veteran 
testified that his claimed stressor involved being terrified 
that he would be sent to Iran on an airplane sitting near his 
barracks.  The veteran experienced this continuing stressor 
during a period of about six months in 1979 when he was 
stationed at Biggs Field at Fort Bliss in Texas.  He 
testified that every time he looked out the window of his 
barracks he could see the plane and he knew that if the plane 
was moved, they were going to leave.  This made him 
terrified.  He testified, indicating that he did not show his 
fear and held it in.  This caused him to have sleep 
difficulties including nightmares, and trouble with drinking 
during service.  He testified that he got into trouble all 
the time in service and that there were lots of write ups for 
not getting along with people.  He testified that his 
problems with drinking continued after service and that over 
the last ten years he had been in recovery.  He also had been 
in trouble because of his temper.

After careful review of the claims file, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  In 
analyzing this claim, the Board notes that service personnel 
records do not indicate that the veteran's unit was part of 
any Rapid Deployment Force involved in a planned military 
operation in Iran.  Even if this is assumed arguendo, the 
service records do not show that the veteran received any 
"write ups for not getting along with people" in service.  
Nor do the service medical records show any indication of any 
psychiatric complaints such as anxiety, difficulty sleeping, 
or any problems with alcohol or drug use.

The first indication of any mental disorder appears in 
private outpatient records in December 1997.  Treatment 
records at that time do not mention PTSD, however, and only 
indicate that the veteran had polysubstance abuse with 
alcoholism currently in remission.  

The first indication of PTSD is in 2001.  A private 
psychiatric evaluation report in July 2001 shows that the 
veteran was evaluated for complaints regarding ADHD and 
violent outbreaks.  After evaluation, the diagnosis under 
Axis I was attention deficit hyperactivity disorder, combined 
type, and impulse control disorder, not otherwise specified; 
and under Axis II, personality disorder not otherwise 
specified, with antisocial features.  A private rating of 
impairment severity report dated in October 2001 contains a 
diagnosis of explosive disorder; ADHD; and PTSD.

Subsequently, both private and VA treatment records show 
current psychiatric disorder variously diagnosed to include 
ADD, ADHD, alcohol abuse, depressive disorder, polysubstance 
abuse, personality disorder, antisocial personality disorder, 
PTSD, and history of PTSD.  None of these medical records 
that contain a diagnosis of PTSD attribute that diagnosis to 
military service or to any specific stressor. 

Most recently, VA medical records include a March 2006 report 
of history and physical examination associated with admission 
for substance abuse treatment.  That report shows that after 
mental status examination, the examiner made an assessment, 
under Axis I, of marijuana dependence, nicotine dependence, 
history of attention deficit, hyperactivity disorder; and 
under Axis II, of a personality disorder, not otherwise 
specified, with antisocial traits.  That report does not 
contain a diagnosis of PTSD. 
 
In sum, there was no evidence of PTSD in service or for many 
years thereafter.  The first evidence of PTSD is in 2001, 
over 21 years following the veteran's discharge from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service 
constitutes probative evidence against the claim.).  

Further, the evidence of record does not support the 
occurrence of a credible stressor in service.  There is no 
indication in the service personnel or medical records 
suggesting that the veteran, in response to the claimed 
stressor as claimed, was terrified; or had sleep difficulties 
including nightmares, trouble with drinking during service, 
or was being written up for getting into trouble.  During his 
May 1980 separation examination he did not report having had 
any trouble sleeping.  Although he indicated he had been told 
he was a sleepwalker, he explained that this was before 
service.  

There is no contemporaneous indication in the record to 
otherwise suggest that he was exposed to an event he 
perceived as traumatic-an event or events that he either 
experienced, witnessed, or was confronted with that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of himself or others.  The veteran 
essentially maintains that he was terrified by the thought 
that he may be sent from his base in Texas on a dangerous 
mission to Iran at any moment, and viewing a nearby airplane 
everyday that would be used for that purpose.  In this 
connection, the Court noted the following in Cohen v. Brown, 
10 Vet. App. 128 (1997): 
 
In Zarycki [v. Brown, 6 Vet. App. 91, 97 (1993)], 
the Court held that it is the distressing event, 
rather than the mere presence in a "combat zone", 
that may constitute a valid stressor for purposes 
of supporting a diagnosis of PTSD.  Zarycki, 6 Vet. 
App. at 99; cf. Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (holding that "[a]ppellant's account of 
two mortar attacks . . . and of a Viet Cong corpse 
hanging in the tree, even if true, do not portray 
situations where appellant was exposed to more than 
an ordinary stressful environment, particularly 
where there is no evidence that the mortar attacks' 
impact areas were close to appellant or resulted in 
any casualties" (emphasis added)).  

Further, although the medical records include some in which a 
treatment provider has  rendered a diagnosis of PTSD, during 
the most recent mental status examination, the examiner did 
not diagnose PTSD.  Moreover, in none of the records 
containing a diagnosis of PTSD does the treatment provider 
attribute that diagnosis to military service or to any 
specific stressor.  Thus, the diagnosis of PTSD is not based 
on a verified stressor.  To the extent that any such 
diagnosis may have been implicitly attributed to any 
inservice stressor, there is no evidence to substantiate any 
such stressor, and therefore that evidence is not probative.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
and service history, and not his documented history, is not 
probative).   

In summary, the veteran was not exposed to a verifiable 
stressor in service and did not display manifestations of any 
psychiatric condition for many years thereafter.  In 
addition, the competent medical evidence reflects that his 
current psychiatric condition is not properly characterized 
as PTSD.

The Board finds that the weight of the evidence does not show 
that the veteran has PTSD due to service.  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


